Citation Nr: 1759408	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-23 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to disability rating in excess of 40 percent for post-operative degenerative disc disease of the lumbar spine.

2.  Entitlement to total disability rating based upon individual unemployability (TDIU) due to service connected disabilities prior to June 2, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982 and June 1983 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) from March 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The March 2010 rating decision continued a 40 percent disability rating for the Veteran's post-operative degenerative disc disease.  The January 2013 rating decision granted TDIU effective February 2012.  The Veteran filed a timely notice of disagreement, and a June 2012 Statement of the Case granted TDIU effective June 2, 2009. 

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and the Veterans' Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no evidence of unfavorable ankylosis of the thoracolumbar spine throughout the period on appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for post-operative degenerative disc disease of the lumbar spine are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating for Post-Operative Degenerative Disc Disease of the Lumbar Spine

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2017).

The Veteran asserts entitlement to increased evaluation for his post-operative degenerative disc disease of the lumbar spine.

The Veteran's post-operative degenerative disc disease of the lumbar spine is governed by and rated under Diagnostic Code 5241.  Under Diagnostic Code 5241, a higher rating of 50 percent is warranted with unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5241 (2017).  A maximum rating of 100 percent is warranted with unfavorable ankylosis of the entire spine.  Id.

For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (5) (2017).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

The following relevant rating applies to intervertebral disc syndrome based on incapacitating episodes: 

60 percent for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; 

38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2017).

In this case, the Board finds that a higher evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  There is no evidence of intervertebral disc syndrome as noted by the September 2011, November 2012, and June 2016 VA examiners.  Therefore, consideration under these criteria is not warranted.  See id.   

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's post-operative degenerative disc disease of the lumbar spine more nearly approximates the level of disability contemplated by a 50 percent rating.  

VA and private treatment records are silent for any indication that the Veteran presented with unfavorable ankylosis of the spine.

The Veteran was provided with VA examinations in September 2011, November 2012, and June 2016.  In September 2011, the Veteran's lumbar spine range of motion was:  flexion to 10 degrees, extension to 5 degrees, left and right lateral flexion to 5 degrees bilaterally, and left and right lateral rotation to 5 degrees bilaterally.  The results were the same after repetitive testing.  The Veteran was found to have guarding and muscle spasm but it did not result in an abnormal gait or spinal contour.  The Veteran demonstrated normal muscle strength without atrophy, normal reflexes, and normal sensation bilaterally.  His straight leg test was negative and there was no indication of radicular pain.

In the November 2012 VA examination, the Veteran's lumbar spine range of motion was:  flexion to 20 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees bilaterally.  The results were unchanged after repetitive motion testing.  The Veteran presented with hypoactive reflexes bilaterally, excess fatigability, pain on movement, and interference with sitting, standing, and weight bearing.  However, the Veteran had no localized tenderness or muscle spasm, normal sensation to bilateral lower extremities, and negative straight leg testing.  The Veteran ambulated without an assistive device at the examination.

In the June 2016 VA examination, the Veteran's lumbar spine range of motion was:  flexion to 30 degrees, extension to 5 degrees, right and left lateral flexion 15 degrees bilaterally, and left lateral rotation to 15 degrees and right lateral rotation to10 degrees.  The examiner stated that the Veteran did not have ankylosis.  The Veteran did not demonstrate any muscle spasm or local tenderness.  He had guarding, but it did not result in an abnormal gait or contour.  He demonstrated normal muscle strength throughout bilateral lower extremities, normal reflexes and sensation bilaterally.  He did not use an assistive device for gait and mobility.

Based upon the evidence of record, the preponderance of the evidence is against a finding that the Veteran's post-operative degenerative disc disease of the lumbar spine more nearly approximates the level of severity contemplated by a 50 percent rating.  There is no medical evidence of unfavorable ankyloses of the thoracolumbar spine as the Veteran demonstrated the ability to flex, extend, laterally rotate, and laterally flex his spine.  Furthermore, the June 2016 VA examiner specifically stated that there was no ankylosis of the spine.  Therefore, a disability rating in excess of 40 percent is not warranted.

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holding in Deluca.  However, an increased evaluation for the Veteran's spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with 40 percent disability rating.  In this regard, the Board observes that the Veteran complained of decreased ability to perform skills such as donning and doffing shoes, picking up dropped objects, and caring for his lawn.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  See Mitchell, 25 Vet. App. 33, 43. 

Additionally, the September 2011 VA examiner noted that the Veteran had functional loss/impairment after repetitive use in the form of pain on movement; however, he did not have any additional limitation of range of motion after repetitive use.  The November 2012 VA examiner observed that after repetitive use, the Veteran did not have any additional limitation of range of motion, but he had functional loss/impairment with contributing factors being less movement than normal and pain on movement.  The June 2016 examiner noted that after repetitive use, the Veteran did not demonstrate pain, weakness, fatigability, or incoordination significantly limiting functional ability with repeated use over time.  Thus, his disability picture does not more nearly approximate unfavorable ankyloses.
As far as any additional separate neurological findings, the Board finds that the Veteran in already in receipt of a separate neurological rating under Diagnostic Code 8620 for bilateral lower extremity radiculopathy associated with his spine disability which was granted during the pendency of the appeal in a November
2014 rating decision.  The Veteran has not disagreed with the rating and therefore further consideration is not warranted at this time. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable as to that period.  38 C.F.R. § 4.3 (2017).  For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to disability rating in excess of 40 percent for post-operative degenerative disc disease of the lumbar spine is denied.


REMAND

The Board now turns its attention to the claim for TDIU prior to June 2, 2009.  Although the Board sincerely regrets the delay, further development of the record is necessary prior to adjudicating this claim.

The Veteran contends that he is entitled to TDIU prior to June 2, 2009.  He asserts that he should have been considered for TDIU in July 2007.  See Notice of Disagreement, dated April 2013.  He further stated that he retired in September 2007 due to his back condition.  See VA Form 9, dated January 2015.

There is some evidence that the Veteran may have been employed until 2009 or 2010.  See VA Examination, dated September 2011; VA Examination, dated November 2012.  

A Veteran may be assigned TDIU where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).  However, it is the adjudicator's responsibility to interpret all of the evidence into an accurate reflection of the Veteran's proper status of ability to secure and follow gainful employment as a result of service-connected disabilities.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  Considering the lack of evidence clearly establishing the dates, and types, of the Veteran's employment, the Board finds that it is necessary to obtain this information before adjudicating the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1. Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records.

2.  With all necessary assistance from the Veteran, appropriate efforts should be made to obtain and associate with this case file evidence of the Veteran's employment history to include, if possible, employment records.  The information should include dates of employment, position, job description, and any modifications made due to his service-connected.

If records related to the Veteran's employment history are unable to be obtained, the attempt and inability to obtain these records should be documented in the record.

3.  After any additional records are associated with the claims file, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


